Case: 10-30026     Document: 00511260691          Page: 1    Date Filed: 10/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 12, 2010

                                     No. 10-30026                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



WANDA M. BELLOW,

                                                   Plaintiff–Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant–Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:06-CV-920


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Wanda M. Bellow appeals the Commissioner of Social Security’s denial of
her application for a period of disability and disability insurance benefits. On
review, “we consider only whether the Commissioner applied the proper legal
standards and whether substantial evidence in the record supports the decision
to deny benefits.” Audler v. Astrue, 501 F.3d 446, 447 (5th Cir. 2007); see 42
U.S.C. § 405(g).      As Magistrate Judge Kathleen Kay’s thorough Supplemental


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30026   Document: 00511260691     Page: 2    Date Filed: 10/12/2010

                                 No. 10-30026

Report and Recommendation explained, see Bellow v. Astrue, No. 2:06-cv-920,
slip op. (W.D. La. Sept. 30, 2009), the Administrative Law Judge (“ALJ”) applied
the proper legal standards, and the documentation provided by Bellow in
support of her contention that she suffered from depression did not make
necessary a consultative psychological or psychiatric examination in order to
fully develop the record.     There is substantial evidence to support the
Commissioner’s conclusion that Bellow is not disabled.
      AFFIRMED.




                                       2